Citation Nr: 1747449	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  17-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a right inferior capsular shift due to right shoulder dislocation (right shoulder disability).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a left ankle sprain (left ankle disability).

3.  Entitlement to a disability rating in excess of 10 percent for metatarsalgia, degenerative arthritis, and tenosynovitis of the left foot (left foot disability).

4.  Entitlement to a disability rating in excess of 10 percent for a painful right shoulder surgical scar.

5.  Entitlement to a compensable disability rating for left ankle scars (due to steroid injections).

6.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected left foot and left ankle disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the VA RO in New York, New York.

In September 2017, the Veteran perfected his appeal for entitlement to service connection for depression, and the Board recognizes that the Agency of Original Jurisdiction (AOJ) is continuing to develop this claim.  This issue will be the subject of a separate Board decision, if necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 20 percent for a right shoulder disability and entitlement to service connection for a left knee disability are addressed in the REMAND that follows the ORDER of this decision.




FINDINGS OF FACT

1.  Throughout the period of the appeal, manifestations of the Veteran's left ankle disability have more nearly approximated marked limitation of motion.

2.  Throughout the period of the appeal, manifestations of the Veteran's left foot disability have been characterized by moderately severe symptomatology.

3.  Throughout the appeal period, the Veteran's single right shoulder surgical scar has been linear, superficial, and painful; it has not been unstable.

4.  Throughout the appeal period, the Veteran's left ankle scars have been superficial and cover approximately 5 square centimeters; they have not been painful or unstable and do not cover an area of 929 square centimeters or more.


CONCLUSIONS OF LAW

1.  Throughout the period of the appeal, the criteria for a 20 percent rating, but no higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2016).

2.  Throughout the period of the appeal, the criteria for a 20 percent rating, but no higher, for a left foot disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5279, 5284 (2016).

3.  Throughout the period of the appeal, the criteria for a disability rating in excess of 10 percent for a single right shoulder surgical scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

4.  Throughout the period of the appeal, the criteria for a compensable disability rating for a left ankle scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Factual Background and Analysis

Increased Rating for Left Ankle Disability

The Veteran's left ankle disability has been rated as 10 percent disabling under Diagnostic Code 5271, which pertains to limitation of motion of the ankle.  38 C.F.R. § 4.71a.  Under that regulation, a 10 percent rating is warranted for moderate limitation of motion of the ankle and a maximum 20 percent rating is warranted for marked limitation of motion of the ankle.  Id.  The normal range of ankle motion is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Although the Veteran's left ankle range of motion was normal at his March 2015 VA examination, it has been limited at other times throughout the appeal period.  In May 2015, plantar flexion was limited to 32 degrees and dorsiflexion was limited to 3 degrees.  In November 2015, plantar flexion was limited to 35 degrees and dorsiflexion was limited to -5 degrees.  Various other treatment records document limited range of motion of the ankle but do not provide specific range of motion measurements.  Affording the Veteran the benefit of the doubt, the Board finds his left ankle symptomatology more nearly approximates the criteria for a 20 percent rating, based on marked impairment of limitation of motion.  38 U.S.C.A. § 5107(b).  Absent evidence of ankylosis, which has not been shown, a higher rating for the Veteran's left ankle disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016)

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) and has considered the applicability of the principles set forth in this case.  In Correia, the Court held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  Id. at 169-70.  Here, the Veteran is in receipt of the maximum schedular rating for limitation of motion of the ankle; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 are no longer applicable.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue).  Thus, any examination inadequacies regarding range of motion testing as described in 38 C.F.R. § 4.59 have resulted in harmless error and additional examination is not warranted.  The Board emphasizes that there must be a basis in fact for an assigned rating.  38 C.F.R. § 3.102 (2016).  Absent evidence of ankylosis, a higher rating for the Veteran's left ankle disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270; see also Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).

Increased Rating for a Left Foot Disability

In an April 2015 rating decision, the RO granted service connection for metatarsalgia, degenerative arthritis, and tenosynovitis of the left foot, and assigned a 10 percent disability rating under Diagnostic Code 5279, which contemplates metatarsalgia.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5279, only a 10 percent maximum rating is available.  Id.

A review of the record reflects diagnoses of additional nonservice-connected left foot disabilities.  The evidence does not demonstrate that it is possible separate the effects of the Veteran's nonservice-connected left foot disabilities from his service-connected left foot disabilities; therefore, reasonable doubt shall be resolved in the Veteran's favor with regard to the question of whether certain signs and symptoms can be attributed to his service-connected left foot disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In the interest of affording the Veteran the highest disability rating possible, and after considering the Veteran's symptoms in light of the rating schedule pertaining to the feet, the Board finds the Veteran's service-connected left foot disability is more appropriately rated as 20 percent disabling under Diagnostic Code 5284 for a "moderately severe" foot injury.  38 C.F.R. § 4.71a; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Diagnostic Code 5284 contemplates "foot injuries, other," and provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and 30 percent for a severe foot injury.  Id.  Actual loss of the foot warrants a 40 percent rating.  Id.  Words such as "moderate," "moderately severe," and "severe," as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just," and all evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The evidence reflects that the Veteran's left foot disability is most appropriately characterized as "moderately severe," warranting a 20 percent rating.  The Veteran has received continued treatment throughout the appeal period for his left foot.  He wears an orthotic metatarsal pad and tube foam cushioning and uses an over the counter arthritic cream.  He has reported pain is manageable, but remains if he does not use assistive padding, and he continues to experience tenderness from the bottom of his metatarsals to the tips of his toes.  He has also received foot injections along with physical therapy, which he reports have only helped for "a short period of time," and continues to receive treatment for pain management.

The Board does not find that the Veteran's symptoms warrant a 30 percent rating for a "severe" foot disability or a 40 percent rating for loss of the use of his foot.  The Veteran is able to ambulate with a cane (which he uses for both his service-connected left foot and left ankle disabilities), demonstrating that his left foot disability is not so severe that he is not able to ambulate with assistance and he has not lost the use of his foot completely.  Although he experiences pain, sometimes dull and sometimes sharp, he has consistently denied numbness, tingling, burning, or cramps in his foot.  While the Veteran must wear orthotic inserts and continues to experience some tenderness and pain, these symptoms do not rise to the level of a severe foot injury, but rather are contemplated by the 20 percent rating for a moderately severe injury.  Absent evidence of more severe pathology, such as deformity, surgical intervention, or the inability to ambulate completely, a rating in excess of 20 percent is not warranted.

Increased Rating for a Right Shoulder Surgical Scar

The Veteran underwent surgery on his service-connected right shoulder in 1999, which resulted in a single right shoulder scar.  

The Veteran's right shoulder surgical star is currently rated as 10 percent disabling under Diagnostic Code 7804, which evaluates unstable and painful scars.  38 C.F.R. § 4.118.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Id.  A 20 percent rating is warranted for three to four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rating criteria provide that 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  

At a March 2015 VA scars examination, the examiner noted the Veteran's single scar was not painful on examination and there was no adherence.  Texture of the skin was normal, the scar was superficial, and there were no signs of ulceration or breakdown of the skin.  There was no inflammation or edema, and the scar was not depressed or elevated.  Keloid formation and hyperpigmentation to the skin covered the whole length of the scar.  There was no area of induration or inflexibility, no signs of disfigurement, and no limitation of motion secondary to the scar.

The Veteran has indicated his scar is painful, and the evidence of record does not reflect that it is unstable; therefore, the already assigned 10 percent rating for a single, painful, stable scar under Diagnostic Code 7804 is appropriate.  38 C.F.R. § 4.118.

The Board has considered whether rating the Veteran's right shoulder surgical scar under another diagnostic code would be more beneficial to him.  The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case.  Diagnostic Codes 7801 and 7802 are not applicable because there is no evidence that the Veteran's scar is deep and/or nonlinear.  Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.  Diagnostic Code 7805 provides that any disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, or 7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  The Veteran has not reported and the evidence does not suggest any disabling effects of the Veteran's right shoulder scar other than pain, which is contemplated by the 10 percent rating already in effect under Diagnostic Code 7804; therefore, Diagnostic Code 7805 does not apply.

Increased Rating for Left Ankle Scars

In 2014, the Veteran received several steroid injections to his service-connected left ankle, which he indicates resulted in scars.  

The Veteran's left ankle scars are currently rated as noncompensable under Diagnostic Code 7802, which evaluates scars not of the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118.  Under this diagnostic code, a maximum 10 percent rating is warranted for scars measuring 929 square centimeters or greater.  

At a March 2015 VA scars examination, the examiner documented a circular patch of slight hypopigmentation measuring approximately 5 square centimeters around the Veteran's left ankle.  The scars were not painful, raised, or unstable and caused no disability, limitation of function, or complications.  

Given that the Veteran's left ankle scars did not measure 929 square centimeters or greater, the Board finds a compensable evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7802.

The Board has considered whether rating the Veteran's left ankle scars under another diagnostic code would be more beneficial to him.  Diagnostic Code 7800 does not apply because it only pertains to scars of the head, face and neck.  Diagnostic Code 7801 is not applicable because the Veteran's scars are superficial, not deep.  Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.  Diagnostic Code 7804 is not relevant because there is no evidence that the Veteran's scars are painful or unstable.  Finally, Diagnostic Code 7805 does not apply because there is no evidence that the Veteran's left ankle scars are manifested by any additional disabling effects.


Additional Considerations

In making the above findings, the Board acknowledges the Veteran's competent lay statements regarding symptoms he has experienced, as this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Board finds that the Veteran statements are credible and competent evidence of the symptoms he experiences, his statements are not competent evidence to identify a specific level of severity relating any of his disabilities to the appropriate diagnostic codes as this requires specialized medical education, training or experience.  See 38 C.F.R. § 3.159(a).  In contrast, competent and probative evidence concerning the nature, extent, and severity of the Veteran's disabilities has been provided by medical professionals who have examined him during the appeal.  See id.  The medical findings, as provided in the examination reports, directly address the criteria under which his disabilities are evaluated.

The Board has also considered the benefit of the doubt doctrine and has afforded the Veteran the benefit of the doubt in finding that his left ankle disability was manifested by marked rather than moderate limitation in range of motion.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  However, as the preponderance of evidence is against ratings higher than those assigned or continued herein, the benefit of the doubt doctrine does not apply further.  Id.

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter to the Veteran dated August 2014.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran has been afforded VA examinations by examiners who provided all pertinent information required for rating purposes.  The RO has also obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board recognizes that additional VA treatment records were associated with the evidence of record following issuance of the most recent Supplemental Statement of the Case and have not been reviewed by the RO in the first instance.  With respect to the issues decided herein, these VA treatment records represent continued, duplicative treatment of the disabilities already known to exist and are not pertinent.  See 38 C.F.R. 19.31(b)(1) (2016).  Therefore, to remand the claims for consideration in the first instance is not appropriate and would only further delay adjudication of the Veteran's appeals with no benefit flowing to him.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims, and the Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

ORDER

Entitlement to a 20 percent disability rating, but no higher, for a left ankle disability, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent disability rating, but no higher, for a left foot disability, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for a painful right shoulder scar is denied.

Entitlement to a compensable disability rating for left ankle scars is denied.


REMAND

Service Connection for a Left Knee Disability

The Veteran claims he has a left knee disability, which is secondary to his service-connected left foot and left ankle disabilities, to include as due to an altered gait.

At a March 2015 VA examination, the examiner provided a negative etiology opinion, reasoning that the Veteran did not have a left knee disability.  However, a review of VA treatment records document that x-rays taken in September 2013, January 2014, and August 2015 reflect degenerative changes of the left knee.  Accordingly, a remand is required to obtain medical opinions to determine whether the Veteran's currently diagnosed left knee disability was caused or aggravated by his service-connected left ankle and left foot disabilities.

Increased Rating for a Right Shoulder Disability

The Veteran was last afforded a VA examination to assess the current severity of his right shoulder disability in March 2015.  VA treatment records associated with the evidence of record since then demonstrate that his right shoulder disability has increased in severity, and VA treatment records dated February 2017 through September 2017 have not been considered by the RO in the first instance.  In May 2017, the Veteran reported increased pain and decreased range of motion in the past six months; range of motion testing conducted at that appointment revealed a significant difference in limitation of motion compared to the March 2015 examination report.  Based on the foregoing, the Board finds a remand is required to afford the Veteran a new VA examination to assess the current severity of his right shoulder disability and for the RO to review pertinent medical records in the first instance.

While this case is in remand status, all outstanding VA treatment records from September 2017 to the present must be obtained and associated with the evidence of record before the Board.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from September 2017 to the present and associate them with the evidence of record before the Board.

2.  Obtain addendum opinions regarding the etiology of the Veteran's currently diagnosed left knee disability.  A new examination is not required.  The Board notes that September 2013, January 2014, and August 2015 x-rays reflect degenerative changes of the left knee.

Following a thorough review of the evidence of record, and with consideration of the Veteran's statements, a VA medical professional is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's left knee disability was caused by his service-connected left ankle and/or left foot disabilities, to include as due to an altered gait.

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's left knee disability was aggravated by his service-connected left ankle and/or left foot disabilities, to include as due to an altered gait.

A complete rationale for all opinions must be provided.  If the medical professional designated to provide the above opinions is unable to do so without resorting to speculation, he or she must explain why this is so.

3.  Afford the Veteran a VA examination to assess the current severity of his service-connected right shoulder disability in accordance with the appropriate Disability Benefits Questionnaire (DBQ) for this disability.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to the examiner in conjunction with the examination.

Both passive and active range of motion testing must be conducted and recorded in the examination report in weight-bearing and nonweight-bearing.  Range of motion testing for BOTH the service-connected right shoulder and the nonservice-connected left shoulder must be performed.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct any of the required testing, an explanation as to why this testing could not be accomplished must be provided.

A complete rationale for all opinions requested in the DBQ must be provided.  If the examiner is unable to provide any opinion without resorting to speculation, he or she must explain why this is so.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  This case has been advanced on the docket due to the Veteran's age.  In order to avoid an additional remand, the medical examination reports and opinions must be reviewed by the AOJ to ensure they are adequate and comply with the Board's specific remand directives herein.

6.  Then, Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


